Citation Nr: 0940159	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  03-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Cleveland, Ohio Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Appellant and her granddaughter testified at a September 
2004 Travel Board hearing before the undersigned Veterans Law 
Judge.  At that time, she withdrew her appeal of the issue of 
entitlement to basic eligibility for nonservice-connected 
death pension benefits.  Therefore, the issue is no longer 
for appellate consideration.

This case was previously remanded by the Board in January 
2005 for further development.  Subsequently, in an April 2006 
decision, the Board denied the Appellant's claim.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2008 
Memorandum Decision, the Court vacated the prior Board 
decision and remanded the case for further proceedings.  

In the August 2008 Memorandum Decision, the Court instructed 
the Board that an informal claim for dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 was raised by the 
Appellant during the pendency of the appeal as an alternate 
theory of entitlement that the cause of the Veteran's death 
was due to VA treatment.  The Court found that this claim was 
not in appellate status and that the Board had not properly 
referred this matter to the RO.  The Court instructed the 
Board to provide appropriate action to ensure that this claim 
was adjudicated by the RO.  Additionally, the Court 
instructed the Board to consider whether it was appropriate 
for the claim for DIC under 38 U.S.C.A. § 1151 to be 
simultaneously developed and adjudicated by the RO in 
conjunction with the Appellant's claim for service connection 
for cause of the Veteran's death, pursuant to 38 U.S.C.A. 
§ 1310.  

The Board notes that, as the Appellant's claim for service 
connection for cause of the Veteran's death, pursuant to 
38 U.S.C.A. § 1310 has been granted in this decision, the 
need for a referral of the claim for DIC under 38 U.S.C.A. 
§ 1151 to the RO for development and adjudication is not 
necessary.  In this case, a grant of benefits under § 1310 
provides the identical benefit sought under § 1151.  
Accordingly, the issue of entitlement to dependency and 
indemnity compensation benefits under 38 U.S.C.A. § 1151 is 
moot and need not be referred to the RO for additional 
development.  Any error in this regard is nonprejudicial 
because, as discussed above, the Appellant has been awarded 
entitlement to DIC under 38 U.S.C.A. § 1310, which is one of 
the alternate bases for establishing entitlement to DIC 
benefits.

In September 2009, the Board received additional evidence 
from the Appellant, accompanied by a waiver of initial RO 
consideration.  See 38 C.F.R. § 19.37 (2009).  Therefore, the 
Board will consider the above evidence in conjunction with 
this appeal.


FINDINGS OF FACT

1.  The Veteran died in June 2002, at age 76.  The immediate 
cause of death was lung cancer; no other conditions were 
identified as leading to the immediate cause of death.  An 
autopsy was not performed.

2.  At the time of the Veteran's death, service connection 
was in effect for residual scars, gunshot wound to the right 
forearm with moderately severe damage to Muscle Group VIII, 
rated as 20 percent disabling; residual scars, gunshot wound 
to the chest with moderate damage to Muscle Group XXI and 
retained foreign bodies, rated as 10 percent disabling; and 
residual scars, gunshot wound to the right thigh, rated as 0 
percent disabling (noncompensable); with a combined 
disability rating of 30 percent.  There were no pending 
claims for service connection.

3.  Affording the Appellant the benefit of the doubt, the 
competent medical evidence of record has shown that the 
Veteran's service connected residual scars, gunshot wound to 
the chest with moderate damage to Muscle Group XXI and 
retained foreign bodies, contributed materially and 
substantially to cause his death.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Appellant's favor, 
the criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
Appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Appellant 
in proceeding with this issue given the fully favorable 
nature of the Board's decision.

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In the instant case, the Veteran died in June 2002, at age 
76.  The immediate cause of death was lung cancer.  No other 
conditions were identified as leading to the immediate cause 
of death.  An autopsy was not performed.

At the time of the Veteran's death, he had established 
entitlement to service connection for residual scars, gunshot 
wound to the right forearm with moderately severe damage to 
Muscle Group VIII, rated as 20 percent disabling; residual 
scars, gunshot wound to the chest with moderate damage to 
Muscle Group XXI and retained foreign bodies, rated as 10 
percent disabling; and residual scars, gunshot wound to the 
right thigh, rated as 0 percent disabling (noncompensable); 
with a combined disability rating of 30 percent.  There were 
no pending claims for service connection.

The Appellant contends, in essence, that the cause of the 
Veteran's death is related to his service-connected residuals 
of a gunshot wound to the chest with moderate muscle damage 
and retained foreign bodies.  The Appellant asserts that, 
because of the retained shrapnel in the Veteran's left chest, 
VA physicians were unable to provide the maximal therapeutic 
radiation dose and thereby his service-connected disability 
significantly contributed to or hastened his death.  At the 
September 2004 Travel Board hearing, the Appellant's 
granddaughter testified that the retained shrapnel in the 
Veteran's chest burned through tissue during radiation 
therapy and caused pleural adhesions.  Alternatively, the 
Appellant contends that the retained shrapnel contained 
depleted uranium, which caused the Veteran's lung cancer.  
During this hearing, the Appellant testified that while her 
husband had a history of smoking for years, he quit about 30 
years ago, approximately in 1974.  In a March 2006 
correspondence, the Appellant and her granddaughter indicated 
that the retained shrapnel, made of lead, caused the 
Veteran's lung cancer.

Medical treatise information submitted from numerous online 
resources reflects information regarding the relationship 
between shrapnel wounds and lung cancer, radiation and lung 
cancer and lead and lung cancer.  

VA outpatient treatment reports reflect that the Veteran was 
diagnosed with lung cancer in October 2001 and was 
subsequently treated for this condition until his death in 
June 2002.  Radiology reports from December 2001 to January 
2002 noted that chemotherapy and x-ray therapy were tolerated 
well without any complaints from the Veteran.  A March 2002 
report also noted in the Veteran's history that he tolerated 
chemotherapy well without significant side effects.  In April 
2002, a VA physician assessed that the Veteran's left sided 
chest pain was chronic and may have been secondary to 
radiation.  In a May 2002 VA outpatient treatment report, it 
was noted that the Veteran had a history of lung cancer 
status post radiation therapy and that the Veteran could not 
tolerate chemotherapy.  These records reflect that the 
Veteran had smoked about one pack of cigarettes a day a 
period of years, however, he reported on several different 
occasions that he quit smoking anywhere from 10 to 20 years 
earlier, approximately in the period from 1980 to 1991.  

In a July 2003, a private physician (Dr. R.) opined that, in 
his experience as a lung specialist, shrapnel did cause 
malignant cells and that a man who had not smoked in 30 years 
(referring to the Veteran) was highly unlikely to develop 
lung cancer due to smoking.  Dr. R. also noted that after 
five years of not smoking, the lung tissue regenerates back 
to normal lung tissue, and that the lung regenerates itself 
continuously, therefore, with the absence to toxins, there 
would be no further damage.  Dr. R. had not met the Veteran 
at any time.  

In a May 2005, a VA examiner opined that, based upon a review 
of the claims file, the  Veteran's service connected 
residuals of shrapnel contributed absolutely nothing to the 
cause of the Veteran's death.  This examiner also found that 
the presence of retained shrapnel did not interfere with the 
provision of radiation therapy to lung cancers and that since 
no dose reduction occurred, and the presence of shrapnel had 
no effect on dose or efficacy of the radiation therapy 
treatments, the Veteran's remote shrapnel wounds with 
retained shrapnel had absolutely no effect on his lung cancer 
or treatment.  The Board notes that the in the August 2008 
Memorandum Decision, the Court found that this VA examiner's 
opinion was inadequate because it did not address all of the 
Appellant's contentions and did not provide a complete 
rationale.  

Finally, in a September 2009 private medical report, a 
private registered nurse (R.N.) opined, based upon a review 
of the Veteran's claims file and relevant-cited medical 
treatise information, that it was more likely than not that 
the Veteran's left lower lobe with retained shrapnel 
fragments caused lung cancer which subsequently resulted in 
his premature death.  She noted that the shrapnel fragments 
were in the exact location of the malignant lung mass in the 
left lower lobe of the lung and that there were numerous 
authoritative research studies demonstrating a connection 
between metallic foreign bodies and cancer.  She also further 
opined that the Veteran's lung cancer was not caused by 
smoking, but even if smoking were a cause, there was no 
medical basis upon which to allocate a specific portion of 
his cancer to smoking and a specific portion to the presence 
of shrapnel fragments in his lungs.  Therefore the R.N. 
opined, along with Dr. R's opinion, that the Veteran's past 
history of cigarette smoking was not related to his diagnosis 
of lung cancer because the Veteran stopped smoking 10 to 20 
years prior to his lung cancer diagnosis.  The R.N. also 
cited to relevant findings from several medical studies and 
treatises and noted the relevant findings from the Veteran's 
claims file in supporting her opinion and rationale.  

After a careful review of the record and resolving all doubt 
in favor of the Appellant, the Board finds that a service-
connected disability (i.e. residual scars, gunshot wound to 
the chest with moderate damage to Muscle Group XXI and 
retained foreign bodies) did cause or contribute 
substantially or materially to the Veteran's death.  In 
considering whether the Veteran's service-connected 
disability caused or contributed substantially or materially 
to his death, the Board finds that the evidence is in 
relative equipoise.  In this regard, the Board observes that 
while Dr. R. did not meet the Veteran and it does not appear 
from his statement that he reviewed any of the Veteran's 
medical history or the claims file, in his expertise as a 
private lung oncologist he noted that, generally, shrapnel 
does cause malignant cells, that after five years of not 
smoking the lung tissue regenerates back to normal lung 
tissue, that the lung regenerates itself continuously and 
therefore, with the absence to toxins, there would be no 
further damage.  The Board notes that while Dr. R.'s 
statements are made in general terms, they are supported by 
the evidence of the record, including the Veteran's own 
medical records, as discussed below.  

Dr. R. also opined that as the Veteran had quit smoking 30 
years earlier, it was highly unlikely to develop lung cancer 
due to smoking, however the Board notes that while the 
medical evidence of record indicates that the Veteran did not 
quit smoking 30 years ago, he did report to VA physicians on 
several occasions that quit smoking approximately in the 
period from 1980 to 1991, thereby indicating he had at least 
10 years of not smoking.  

While the May 2005 VA examiner opined that the Veteran's 
residuals of shrapnel contributed absolutely nothing to the 
cause of the Veteran's death, the Board acknowledges that the 
Court, the in the August 2008 Memorandum Decision, found that 
this VA examiner's opinion was inadequate because it did not 
address all of the Appellant's contentions and did not 
provide a complete rationale.  

Finally, Dr. R.'s statements are supported by the September 
2009 private medical report by the R.N., who reviewed the 
Veteran's claims file and medical treatise information in 
forming her opinion and concluded that it was more likely 
than not that the Veteran's left lower lobe with retained 
shrapnel fragments caused lung cancer which subsequently 
resulted in his premature death and that the Veteran's past 
history of cigarette smoking was not related to his diagnosis 
of lung cancer because the Veteran stopped smoking 10 to 20 
years prior to his lung cancer diagnosis.  

Based upon the generalized opinion put forth by Dr. R, based 
upon his expertise as a lung oncologist, supported by the 
R.N.'s medical opinion, based upon a review of the Veteran's 
claims file and relevant medical treatise information, the 
Board finds that the evidence is in relative equipoise, and 
the benefit of the doubt rule will therefore be applied to 
resolve doubt in favor of the Appellant.  Therefore, the 
Board concludes that a service-connected disability, residual 
scars, gunshot wound to the chest with moderate damage to 
Muscle Group XXI and retained foreign bodies, did cause or 
contribute substantially or materially to the Veteran's 
death.  

The Board notes that this claim has been advanced on several 
theories of entitlement, including that the retained shrapnel 
contained depleted uranium, which caused the Veteran's lung 
cancer.  While lung cancer is considered a radiogenic disease 
for VA presumptive purposes under 38 C.F.R. § 3.311, as the 
Board has determined that the claim for service connection 
for cause of the Veteran's death is warranted, any additional 
development or discussion under these theories of entitlement 
would be futile.  See generally 38 C.F.R. § 3.311 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, entitlement to service connection for the cause of 
the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death, is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


